 

Exhibit 10.10

 

AGREE REALTY CORPORATION

 

Agree Realty Corporation 2014 Omnibus Incentive Plan

(Effective May 5, 2014)

 

1.          Purposes of Plan. The purposes of this Plan are (a) to provide
incentives and awards to Employees, Directors and Consultants of the Company and
its Affiliates, by encouraging their ownership of Stock and (b) to aid the
Company and its Affiliates in retaining such Employees, Directors and
Consultants, upon whose efforts the Company’s success and future growth depends,
and attracting other such individuals.

 

2.          Definitions. Except as otherwise defined in the Plan, the following
terms shall have the meanings set forth below:

 

(a)          “Affiliate” means, with respect to the Company, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Company. For purposes of
clarity, Affiliate shall include all Subsidiaries of the Company.

 

(b)          “Award” means individually or collectively, a grant under this Plan
of Non-qualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares, or Other Stock and Stock Unit Awards. Each Award shall be evidenced by
an Award Agreement containing such terms and conditions as the Committee may
approve, but such terms and conditions shall be consistent with any applicable
terms and conditions specified in the Plan.

 

(c)          “Award Agreement” means an agreement, certificate, resolution or
other form of writing or other evidence approved by the Committee which sets
forth the terms and conditions of an Award. An Award Agreement may be in an
electronic medium, may be limited to a notation on the Company’s books and
records and, if approved by the Committee, need not be signed by a
representative of the Company or a Participant.

 

(d)          “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act.

 

(e)          “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

(f)          “Cause” means, unless otherwise set forth in an applicable
employment agreement with a Participant, Participant’s (i) commission of a crime
of moral turpitude or a felony that involves financial misconduct or moral
turpitude or has resulted, or reasonably could be expected to result, in
imprisonment of the Participant or any adverse publicity regarding Participant
or the Company or economic injury to the Company, (ii) dishonesty or willful
commission or omission of any action that has resulted, or reasonably could be
expected to result, in any adverse publicity regarding Participant or the
Company or has caused, or reasonably could be expected to cause, demonstrable
and serious economic injury to the Company, or (iii) material breach of this
Agreement, any other agreement entered into between a Participant and the
Company or any of Affiliates, or the Company’s policies and procedures as may be
implemented from time to time (other than as a result of the Disability of
Participant or other factors outside of Participant’s control) after notice and
a reasonable opportunity to cure (if such breach can be cured).

 

 

 

 

(g)          “Change in Control” shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

 

(i)          any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any of its Subsidiaries, any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan of the Company or any of its Subsidiaries), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person, shall become the Beneficial Owner, directly or
indirectly, of securities of the Company representing 40 percent or more of
either (A) the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Company’s Board of
Directors (“Voting Securities”) or (B) the then outstanding Shares of the
Company (in either such case other than as a result of acquisition of securities
directly from the company); or

 

(ii)         persons who, as of the Effective Date, constitute the Company’s
Board of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the Effective
Date whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors shall, for purposes of this Plan, be
considered an Incumbent Director; or

 

(iii)        if (A) the Company shall consolidate with, or merge with, any other
Person and the Company shall not be the continuing or surviving corporation, (B)
any Person shall consolidate with, or merge with, the Company, and the Company
shall be the continuing or surviving corporation and in connection therewith,
all or part of the outstanding Stock shall be changed into or exchanged for
stock or other securities of any other Person or cash or any other property, (C)
the Company shall be a party to a statutory share exchange with any other Person
after which the Company is a Subsidiary of any other Person, or (D) the Company
shall sell or otherwise transfer substantially all of the assets of the Company
and its Subsidiaries (taken as a whole) to any Person or Persons.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of Stock beneficially owned by any person to 40 percent or more
of the shares of Stock then outstanding or (y) the proportionate voting power
represented by the Voting Securities beneficially owned by any person to 40
percent or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in clause (x) or
(y) of this sentence shall thereafter become the beneficial owner of any
additional shares of Stock or other Voting Securities (other than pursuant to a
share split, share dividend, or similar transaction or as a result of an
acquisition of securities directly from the Company) and immediately thereafter
beneficially owns 40 percent or more of the combined voting power of all then
outstanding Voting Securities, then a “Change in Control” shall be deemed to
have occurred for purposes of the foregoing clause (i).

 

2

 

 

Notwithstanding the anything else to the contrary contained in this Section 2(g)
to the extent “Change in Control” is a payment trigger, and not merely a vesting
trigger, for any 409A Award, a “Change in Control” shall not be deemed to have
occurred unless such “Change in Control” is also a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, as described in Treas. Reg. Section
1.409A-3(i)(5).

 

(h)          “Code” means the Internal Revenue Code of 1986 and any successor
statute thereto, as amended, including the rules and regulations promulgated
thereunder.

 

(i)          “Committee” means the Compensation Committee of the Board, or any
other committee of the Board to the extent designated by the Board by resolution
of the Board, which committee shall be constituted as provided in Section 3
hereof.

 

(j)          “Company” means Agree Realty Corporation, or any successor thereto
as provided in Article 18 hereof.

 

(k)          “Consultant” means any natural person, including an advisor,
engaged by the Company or an Affiliate to render bona fide services to such
entity (other than in connection with the offer or sale of securities in a
capital-raising transaction or to promote or maintain a market for the Company’s
securities).

 

(l)          “Covered Employee” means a Participant who is a Covered Employee
within the meaning of Section 162(m)(3) of the Code.

 

(m)          “Director” means a member of the Board, or a member of the board of
directors of an Affiliate.

 

(n)          “Disability” or “Disabled” means with respect to any other
Participant, a condition under which the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

A Participant shall not be deemed to be Disabled as a result of any condition
that:

 

(A) was contracted, suffered, or incurred while such Participant was engaged in,
or resulted from such Participant having engaged in, a felonious activity; or

 

(B) resulted from an intentionally self-inflicted injury or an addiction to
drugs, alcohol, or substances which are not administered under the direction of
a licensed physician as part of a medical treatment plan.

 

3

 

 

The Disability of a Participant and the date on which a Participant ceases to be
employed by reason of Disability shall be determined by the Company, in
accordance with uniform principles consistently applied, on the basis of such
evidence as the Committee and the Company deem necessary and desirable, and its
good faith determination shall be conclusive for all purposes of the Plan. The
Committee or the Company shall have the right to require a Participant to submit
to an examination by physicians and to submit to such reexaminations as the
Committee or the Company shall require in order to make a determination
concerning the Participant’s physical or mental condition; provided, however,
that a Participant may not be required to undergo a medical examination more
often than once each 180 days. If any Participant engages in any occupation or
employment (except for rehabilitation as determined by the Committee) for
remuneration or profit, which activity would be inconsistent with the finding of
Disability, or if the Committee, on the recommendation of the Company,
determines on the basis of a medical examination that a Participant no longer
has a Disability, or if a Participant refuses to submit to any medical
examination properly requested by the Committee or the Company, then in any such
event, the Participant shall be deemed to have recovered from such Disability.
Notwithstanding the foregoing, in the event a Participant is employed under a
written employment agreement with the Company or one of its Affiliates which
agreement includes a definition of “disability,” “disability” shall have the
meaning set forth in such agreement; provided, however, to the extent such
agreement is silent on any of the determination provisions set forth in this
paragraph, such provisions shall apply.

 

The Committee in its discretion may revise this definition of “Disability” for
any grant, except to the extent that the Disability is a payment event under a
409A Award, in which event the definition of “Disability” in Treas. Reg. Section
1.409A.-3(i)(4) shall apply and cannot be changed after the 409A Award is
granted.

 

(o)          “Eligible Person” means any Employee, Director or Consultant and
includes non-Employees to whom an offer of employment has been or is being
extended.

 

(p)          “Employee” means any person whom the Company or any Affiliate
classifies as an employee (including an officer) for employment tax purposes,
whether or not that classification is correct. The payment by the Company of a
director’s fee to a Director shall not be sufficient to constitute “employment”
of such Director by the Company.

 

(q)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.

 

(r)          “Fair Market Value” means the value of a Share, determined as
follows: if on the Grant Date or other determination date the Shares are listed
on an established national or regional share exchange, is admitted to quotation
on the Nasdaq National Market or is publicly traded on an established securities
market, the Fair Market Value of a Share shall be the closing price of the
Shares on such exchange or in such market (if there is more than one such
exchange or market the Committee shall determine the appropriate exchange or
market) on the Grant Date or such other determination date; or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
high and low sale prices on such trading day, or if no sale of Shares is
reported, the mean between the highest bid and lowest asked price on such
trading day, or, if no bid and asking price is reported for such trading day,
the reported closing price on the next preceding day on which any sale shall
have been reported. If the Shares are not listed on such an exchange, quoted on
such system or traded on such a market, the Fair Market Value shall be the value
of the Shares as determined by the Committee in good faith; provided that such
valuation with respect to any Award that the Company intends to be a stock right
not providing for the deferral of compensation under Treas. Reg. Section
1.409A-1(b)(5)(i) (Non-Qualified Options) shall be determined by the reasonable
application of a reasonable valuation method, as described in Treas. Reg Section
1.409A-1(b)(5)(iv)(B). In the case of an Incentive Stock Option, if the
foregoing method of determining fair market value is inconsistent with Section
422 of the Code, then Fair Market Value shall be determined by the Committee in
a manner consistent with such section of the Code and shall mean the value so
determined.

 

4

 

 

(s)          “409A Award” means any Award that is treated as a deferral of
compensation subject to the requirements of Section 409A of the Code.

 

(t)          “Grant Date” means the date on which an Award is made by the
Committee or the Board of Directors under this Plan or such later date as may be
specified by the Committee or the Board.

 

(u)          “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Section 6 hereof, which is designated as an incentive stock
option and is intended to meet the requirements of Section 422 of the Code.

 

(v)          “Non-qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Section 6 hereof, which is not intended to be an Incentive
Stock Option.

 

(w)          “Option” means an Incentive Stock Option or a Non-qualified Stock
Option.

 

(x)          “Option Price” means the exercise price for each Share subject to
an Option.

 

(y)          “Optionee” means the holder of an Option.

 

(z)          “Other Stock and Stock Unit Award” means awards of unrestricted
Shares, or other awards that are valued in whole or in part by reference to, or
are otherwise based on, Shares or other securities of the Company.

 

(aa)         “Outside Director” means a member of the Board who is not an
employee of the Company or any Affiliate.

 

(bb)         “Participant” means any Eligible Person who has been granted an
Award under the Plan.

 

(cc)         “Performance Award” means a performance-based Award, which may be
in the form of either Performance Shares or Performance Units.

 

5

 

 

(dd)         “Performance Measures” means one or more of the following selected
by the Committee to measure Company, Affiliate, and/or business unit performance
for a Performance period, whether in absolute or relative terms (including,
without limitation, terms relative to a peer group or index): (i) total
shareholder return (share price appreciation plus dividends), (ii) net income,
(iii) earnings per share, (iv) funds from operations (as defined by the National
Association of Real Estate Investment Trusts), (v) funds from operations per
share, (vi) return on equity, (vii) return on assets, (viii) return on invested
capital, (ix) increase in the market price of shares or other securities, (x)
achieving specified reductions in costs or targeted levels in costs; (xi)
achieving specified improvements in collection of outstanding accounts or
specified reductions in non-performing debts; (xii) acquiring or developing a
prescribed number of (or dollar volume related to) real estate properties, or
maintaining a prescribed number of (or dollar volume related to) existing real
estate properties; (xiii) achieving or maintaining a level of occupancy at one
or more real estate properties; (xiv) completing specified projects within or
below the applicable budget; (xv) completing acquisitions or dispositions of
other businesses or assets, or integrating acquired businesses or assets; and
(xvi) expanding into new markets. Subject to any exceptions noted in this
Section 2(dd), Section 9(d) hereof, or any Award Agreement and any exceptions
approved by the Committee, each such objective shall be, to the extent
applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Company. Performance Measures may vary
from performance period to performance period and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative.

 

(ee)         “Performance Share” means an Award, designated as a Performance
Share, granted to a Participant pursuant to Section 9 hereof, the value of which
is determined by the Fair Market Value of the Stock in a manner deemed
appropriate by the Committee and described in the Award Agreement.

 

(ff)         “Performance Unit” means an Award, designated as a Performance
Unit, granted to a Participant pursuant to Section 9 hereof, the value of which
is determined, in whole or in part, by the attainment of preestablished goals
relating to Company financial or operating performance as deemed appropriate by
the Committee and described in the Award Agreement.

 

(gg)         “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock is restricted, pursuant to Section 8 hereof.

 

(hh)         “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d)(3).

 

(ii)         “Plan” means the Agree Realty Corporation 2014 Omnibus Incentive
Plan, as hereafter amended.

 

(jj)         “Related Option” means an Incentive Stock Option or a Non-qualified
Stock Option granted in conjunction with the grant of a Stock Appreciation
Right.

 

(kk)         “Restricted Stock” means an Award, designated as Restricted Stock,
granted to a Participant pursuant to Section 8 hereof.

 

(ll)         “Restricted Stock Unit” means an Award, designated a Restricted
Stock Unit, granted to a Participant pursuant to Section 8 hereof.

 

(mm)         “Retirement” means termination of employment or service by a
Participant with the consent of the Committee on or after age 65, or any other
definition established by the Committee, in its discretion, either in any Award
or in writing after the grant of any Award, provided that the definition of
Retirement with respect to the timing of payment (and not merely vesting) of any
409A Award cannot be changed after the Award is granted.

 

6

 

 

(nn)         “Rule 16b-3” means Rule 16b-3 adopted pursuant to Section 16(b) of
the Exchange Act.

 

(oo)         “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Participant under Section 7 hereof.

 

(pp)         “Secretary” means the officer designated as the Secretary of the
Company.

 

(qq)         “Section 16 Person” means a Participant who is subject to Section
16(b) of the Exchange Act with respect to transactions involving Stock.

 

(rr)         “Stock” or “Shares” means the common stock of the Company, $0.01
par value.

 

(ss)         “Stock Appreciation Right” or “SAR” means an Award, designated as a
Stock Appreciation Right, granted to a Participant pursuant to Section 7 hereof.

 

(tt)         “Subsidiary” means a subsidiary of the Company within the meaning
of Section 424(f) of the Code.

 

(uu)         “Substitute Award” means any Award granted or issued to a
Participant in assumption of, or in substitution for, outstanding awards, or the
right or obligation to make future awards by a company acquired by the Company
or with which the Company combines (by merger, asset acquisition or otherwise).

 

(vv)         “Ten Percent Shareholder” means an individual who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding shares of the Company, its parent, or any of their Subsidiaries. In
determining share ownership, the attribution rules of Section 424(d) of the Code
shall be applied.

 

3.          Administration.

 

(a)          The Plan shall be administered by or pursuant to the direction of
the Committee, provided that the Board may exercise all of the Committee’s
powers, authority and obligations under this Plan (and any Award Agreement) at
any time, in whole or in part, in the Board’s discretion. All determinations and
interpretations made by the Committee shall be final, conclusive and binding on
all persons, including Participants and their legal representatives and
beneficiaries. No member of the Committee or the Board shall be liable to any
person for any such action taken or determination made in good faith with
respect to the Plan or any Award or Award Agreement. Unless the Board determines
otherwise, (i) all members of the Committee shall be “outside directors” as
described in Section 162(m) of the Code, and (ii) no person shall be appointed
to or serve as a member of the Committee unless at the time of such appointment
and service he shall be a “non-employee director,” as defined in Rule 16b-3.

 

7

 

 

(b)          The Committee, subject to the terms of the Plan, shall have plenary
authority to establish such rules and regulations, make such determinations and
interpretations, and take such other administrative actions as it deems
necessary or advisable to the administration of the Plan, any Award or any Award
Agreement. The express grant in this Plan of any specific power to the Committee
shall not be construed as limiting any power or authority of the Committee. In
addition to any other powers and, subject to the provisions of the Plan, the
Committee shall have the authority to:

 

(i)          grant Awards and determine the terms and conditions of the Awards;

 

(ii)         determine the Participants to whom and the times at which Awards
shall be granted;

 

(iii)        determine all terms and provisions of each Award Agreement, which
need not be identical;

 

(iv)         construe and interpret the Award Agreements and the Plan;

 

(v)          establish, amend, or waive rules or regulations for the Plan’s
administration;

 

(vi)         to accelerate the exercisability of any Award, the end of a
performance period or termination of any Period of Restriction;

 

(vii)        establish the rights of Participants with respect to an Award upon
termination of employment or service as a Director;

 

(viii)      determine whether, to what extent, and under what circumstances an
Award may be settled, forfeited, exchanged or surrendered;

 

(ix)         amend the terms of previously granted Awards so long as the terms
as amended are consistent with the terms of the Plan and provided that the
consent of the Participant is obtained with respect to any amendment that would
be detrimental to the Participant, except that such consent will not be required
if such amendment is for the purpose of complying with Rule 16b-3 or any
requirement of the Code applicable to the Award; and

 

(x)          make all other determinations and take all other actions necessary
or advisable for the administration of the Plan.

 

Notwithstanding the foregoing, neither the Committee nor the Board shall effect
at any time directly or indirectly the repricing of any outstanding Options or
SARs without shareholder approval, including without limitation a repricing by
(i) the cancellation of any outstanding Options or SARs under the Plan and the
grant in substitution therefor of new Options or SARs under the Plan covering
the same or different amount of Shares, or (ii) the cancellation of any
outstanding Options or SARs with respect to which the Option Price or SAR
Exercise Price is above Fair Market Value in exchange for a cash payment.

 

8

 

 

Unless otherwise specified in an Award Agreement, the Company retains the right
to cause a forfeiture of any Award, or the gain realized by a Participant in
connection therewith, on account of actions taken by the Participant in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or customers of the Company or its Affiliates, any confidentiality obligation
with respect to the Company or its Affiliates, or any other policy of or
agreement with the Company or its Affiliates, or as otherwise permitted by
applicable laws and regulations, including but not limited to, the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the rules and regulations promulgated under each respective
act.

 

(c)          All such actions and determinations shall be made in accordance
with the Company’s governing documents and applicable law. Subject to the
governing documents of the Company and applicable law, the Committee may
delegate all or any portion of its authority under the Plan to a subcommittee of
members of the Board and/or officers of the Company for the purposes of
determining or administering Awards granted to persons who are not then subject
to the reporting requirements of Section 16 of the Exchange Act. The Committee’s
prior exercise of discretionary authority shall not obligate it to exercise its
authority in a similar fashion thereafter.

 

4.          Stock Available. 

 

(a)          Reserved Shares. Subject to adjustment as provided in Section 13
hereof, the maximum aggregate number of Shares that may be issued pursuant to
Awards made under the Plan shall not exceed 700,000, all of which shall be
available for issuance as Incentive Stock Options. Shares used for purposes of
the Plan may be either authorized and unissued Shares, or previously issued
Shares held in the treasury of the Company, or both.

 

(b)          Accounting for Shares.

 

(i)          Except as provided in this Section 4, for every Share subject to
Awards, the Shares available for grant hereunder shall be reduced by one Share.
Awards to be settled only in cash shall not be counted against the Share limit
above.

 

(ii)         With respect to Performance Awards which are payable in Shares
(whether in whole or in part, as elected by the Participant at the time such
Award is settled), the maximum number of Shares shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan, subject to Section 4(b)(v) below.

 

(iii)        Awards not denominated, but potentially payable, in Shares shall be
counted against the aggregate number of Shares available for granting Awards
under the Plan in such amount and at such time as the Awards are settled in
Shares; provided, however, that Awards that operate in tandem with (whether
granted simultaneously with or at a different time from), or that are
substituted for, other Awards may only be counted once against the aggregate
number of Shares available, and the Committee shall adopt procedures, as it
deems appropriate, in order to avoid double counting.

 

9

 

 

(iv)         Substitute Awards shall not be counted against the Shares available
for granting Awards under this Plan. Shares available under a shareholder
approved equity plan acquired in a corporate acquisition or merger (each, a
“pre-existing plan”) may be used for post-transaction Awards under this Plan
without counting against the Shares reserved in Section 4(a) provided that (i)
the number of Shares available for grant is appropriately adjusted to reflect
the relative value of the Shares and the shares subject to the acquired entity’s
equity plan, (ii) any such Award is not made beyond the period when it could
have been granted under the pre-existing plan absent such transaction, and (iii)
any such Award is not granted to individuals who were employed by the Company or
its Affiliates immediately before the closing of such transaction. The
provisions of this Section 4(b)(iv) shall be interpreted consistent with the
applicable listing requirements.

 

(v)          If any Shares covered by an Award are not purchased or are
forfeited, or if an Award otherwise terminates without delivery of all or a
portion of the Shares subject thereto (including the settlement of any
Performance Awards in cash rather than Shares), then all or a portion, as
applicable, of the number of Shares related to such Award shall not be counted
against the Share limit above, but shall again be available for making Awards
under the Plan.

 

(vi)         Notwithstanding anything herein to the contrary, Shares subject to
an Award under the Plan may not again be made available for issuance under the
Plan if such Shares are (x) Shares that were subject to an Option or a
share-settled SAR and were not issued upon the net settlement or net exercise of
such Option or SAR, (y) Shares delivered to or withheld by the Company or any
Affiliate to pay the exercise price or the withholding taxes under an Option or
SAR or (z) Shares repurchased on the open market with the proceeds of an Option
exercise.

 

5.          Award Eligibility and Limitations. 

 

(a)          General Rule. Awards under the Plan may be granted to any Eligible
Person, provided that only Employees shall be eligible to receive Incentive
Stock Options. Awards may be granted to Eligible Persons whether or not they
hold or have held Awards previously granted under the Plan or otherwise granted
or assumed by the Company. In selecting Eligible Persons for Awards, the
Committee may take into consideration any factors it may deem relevant,
including its views of the Eligible Person’s present and potential contributions
to the success of the Company and its Affiliates.

 

(b)          Limitations. During any time when the Company has a class of equity
security registered under Section 12 of the Exchange Act, the number of Shares
that may be granted in the form of any type of Award under this Plan in a single
fiscal year to a Participant may not exceed 100,000 Shares, subject to
adjustment as provided in Section 13, and excluding any Substitute Awards or
other Awards described in Section 4(b)(iv) above. For avoidance of doubt, the
maximum limit described in the immediately preceding sentence shall separately
apply to Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, and Other Stock and Stock Unit
Awards under Section 10 below. In addition, the maximum Performance Award
opportunity that may be granted in any fiscal year and payable in cash to a
Participant is $5 million, excluding any Substitute Awards or other Awards
described in Section 4(b)(iv) above.

 

10

 

 

6.          Stock Options.

 

(a)          Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants as shall be determined by the Committee
in its discretion; provided, however, ISOs may only be granted to Employees.
Subject to Sections 4 and 5 hereof, the Committee shall have complete discretion
in determining the number of Shares subject to Options granted to each
Participant.

 

(b)          ISO $100,000 Limitation. To the extent that the aggregate Fair
Market Value of Shares (determined at the Grant Date) with respect to which
Options designated as ISOs first become exercisable by a Participant in any
calendar year (under this Plan and any other plan or agreement of the Company or
any Affiliate) exceeds $100,000 (or such other amount as may be specified in
Section 422 of the Code), such excess Options shall be treated as Non-qualified
Stock Options.

 

(c)          Option Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the terms of the Option, including the Option
Price, the duration of the Option, the number of Shares to which the Option
pertains, any conditions imposed upon the exercisability of Options in the event
of retirement, death, disability, or other termination of employment or service,
and such other provisions as the Committee shall determine. The Award Agreement
shall also specify whether the Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code, or a Non-qualified Stock
Option, provided that the Options will be deemed Non-qualified Stock Options in
the absence of such specification.

 

(d)          Option Price. The Option Price shall be determined by the Committee
subject to the following limitations. In the case of an ISO, the Option Price
shall not be less than 100% of the Fair Market Value of such Stock on the Grant
Date, or in the case of any Optionee who is a Ten Percent Shareholder at the
Grant Date, such Option Price shall not be less than 110% of the Fair Market
Value of such Stock on the Grant Date. In the case of a NQSO, the Option Price
shall not be less than 100% of the Fair Market Value of the Stock on the Grant
Date. In no event shall the Option Price of any Option be less than the par
value of the Stock.

 

(e)          Duration of Options. Each Option shall expire as set forth in the
Award Agreement, provided, however, that no Option shall be exercisable later
than the tenth anniversary date of its Grant Date and no ISO which is granted to
any Optionee who, at the time such ISO is granted, is a Ten Percent Shareholder,
shall be exercisable after the fifth anniversary date from such Grant Date.

 

(f)          Exercisability. Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as set forth in
the Award Agreement, which need not be the same for all Participants. An Option
may not be exercised for a fraction of a Share.

 

11

 

 

(g)          Method of Exercise. In order to exercise an option, the Optionee
shall deliver to the Company properly executed exercise notice specifying the
number of shares of Stock to be purchased, together with cash or a certified or
bank cashier’s check payable to the order of the Company in the aggregate amount
of the Option Price therefor, provided that the Committee may, in its discretion
permit a Participant to satisfy such aggregate Option Price by one or more of
the following methods, in each case, to the extent permitted by applicable laws:
(i) a reduction in Shares issuable upon exercise which have a value at the time
of exercise that is equal to the Option Price, (ii) delivery of irrevocable
instructions to a stockbroker to sell immediately some or all of the Shares
acquired by exercise of the Option and to promptly deliver to the Company an
amount of the sale proceeds sufficient to pay the aggregate Option price,
(iii) delivery of previously owned Shares having a Fair Market Value on the date
of exercise equal to the aggregate purchase price, or (iii) any other form that
is consistent with, or permitted by, applicable laws, regulations and rules. An
Optionee shall have none of the rights of a shareholder until the date as of
which Shares are issued to him. For purposes of payment described in (i) above,
the exercise shall be deemed to have occurred on the date the Company receives
the exercise notice, accompanied by the stockbroker instructions, unless the
Committee determines otherwise.

 

(h)          Limitation on Exercise of Options. Notwithstanding the terms of any
Award Agreement to the contrary, the Committee shall have the absolute
discretion to impose a “blackout” period on the exercise of an Option with
respect to any or all Participants (including those whose employment or service
has terminated) to the extent that it determines that doing so is required or
desirable in order to comply with applicable securities laws, provided that, if
any blackout period occurs, the term of the Option shall not expire until the
earlier of (i) 30 days after the blackout period ends or (ii) the tenth (10th)
anniversary of the Grant Date. The Committee shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any such leave of
absence approved by the Company; provided, further that in the case of an ISO,
any such determination satisfies the requirements of Section 422 of the Code.

 

(i)          Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement, in the event a Participant’s employment or
service with the Company and its Affiliates is terminated before exercise of an
Option, the following rules shall apply:

 

(i)          Generally. An Option may be exercised after the date of the
Participant’s termination of employment or service, as applicable, only to the
extent that the Option was vested as of the date of such termination. Any Option
not vested at the time of a Participant’s termination of employment or service,
as applicable, shall terminate and the Shares underlying such Option shall
revert to the Plan and become available for future Awards. A vested Option may
not be exercised after the expiration of one of the periods described below in
(ii) through (iv) or after the expiration of the Term of such Option as set
forth in the Award Agreement.

 

(ii)         Termination upon death or Disability. If a Participant’s employment
or service, as applicable, is terminated due to his death or Disability, the
Participant (or the Participant’s beneficiary) may exercise the vested portion
of a Non-Qualified Stock Option for up to one year after the date of the
Participant’s termination of employment or service, as applicable, but in no
event later than the date of expiration of the Option.

 

(iii)        Termination for Cause. If the Participant’s termination of
employment or service, as applicable, is terminated by an Employer for Cause,
any outstanding Option (whether vested or unvested) will immediately expire and
be forfeited upon such termination.

 

12

 

 

(iv)         Other Terminations. Upon any other termination of employment or
service, as applicable, other than for the reasons set forth in subsections (ii)
or (iii) above or as set forth in Section 12, the Participant may exercise the
vested portion of the Option for up to 90 days after the date of the
Participant’s termination of employment or service, as applicable, but in no
event later than the date of expiration of the Option.

 

(j)          Non-transferability of Options.

 

(i)          Subject to Sections 6(j)(ii) and 20(b) hereof, no Option granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. Subject to Sections 6(j)(ii) and 20(b) hereof, during the lifetime
of a Participant, the Option may be exercised only by the Participant or his
guardian or legal representative.

 

(ii)         The Committee may grant Non-qualified Stock Options (with or
without tandem SARs) that are transferable during the lifetime of the
Participant but only to the extent consistent with applicable laws and
registration requirements, provided that (A) no consideration is paid for the
transfer and (B) no Options granted to Section 16 Persons may be transferable
unless and except to the extent such transferability would not result in the
loss of any Rule 16b-3 exemptions for nontransferable Options granted or to be
granted under the Plan; provided, that, in the absence of such provisions in the
Award Agreement, the Options will be non-transferable except as provided in
Section 6(j)(i) hereof. The transferee of an Option shall be subject to all
restrictions applicable to the Option prior to its transfer. The Award Agreement
granting the Option shall set forth the transfer conditions and restrictions.
The Committee may impose on any transferable Option and on Stock issued upon the
exercise of an Option such limitations and conditions as the Committee deems
appropriate.

 

7.          Stock Appreciation Rights.

 

(a)          Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to
Participants, at the discretion of the Committee, in any of the following forms:

 

(i)          In connection with the grant, and exercisable in lieu, of Options
(“Tandem SARs”);

 

(ii)         In connection with, and exercisable in addition to, the grant of
Options (“Additive SARs”);

 

(iii)        Independent of the grant of Options (“Freestanding SARs”); or

 

(iv)         In any combination of the foregoing.

 

(b)          Exercise Price. The SAR Exercise Price shall be determined in the
sole discretion of the Committee and set forth in the applicable Award
Agreement, and shall be no less than 100% of the Fair Market Value of a Share on
the Grant Date. The SAR Exercise Price of a Tandem SAR or an Additive SAR shall
be the same as the Option Price of the Related Option.

 

13

 

 

(c)          Exercise of Tandem SARs. Tandem SARs may be exercised with respect
to all or part of the Shares subject to the Related Option. The exercise of
Tandem SARs shall cause a reduction in the number of Shares subject to the
Related Option equal to the number of Shares with respect to which the Tandem
SAR is exercised. Conversely, the exercise, in whole or part, of a Related
Option, shall cause a reduction in the number of Shares subject to the Tandem
SAR equal to the number of Shares with respect to which the Related Option is
exercised. Shares with respect to which the Tandem SAR shall have been exercised
may not be subject again to an Award under the Plan.

 

Notwithstanding any other provision of the Plan to the contrary, a Tandem SAR
shall expire no later than the expiration of the Related Option and shall be
exercisable only when the Related Option is eligible to be exercised. In
addition, if the Related Option is an ISO, a Tandem SAR shall be exercised for
no more than 100% of the difference between the Fair Market Value of Shares
subject to the Related Option at the time the Tandem SAR is exercised and the
Option Price of the Related Option.

 

(d)          Exercise of Additive SARs. Additive SARs shall be deemed to be
exercised upon, and in addition to, the exercise of the Related Option. The
deemed exercise of Additive SARs shall not reduce the number of Shares with
respect to which the Related Option remains unexercised.

 

(e)          Exercise of Freestanding SARs. Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in its sole discretion,
imposes upon such SARs.

 

(f)          Other Conditions Applicable to SARs. In no event shall the term of
any SAR granted under the Plan exceed ten years from the Grant Date. A SAR may
be exercised only when the Fair Market Value of a Share exceeds either (i) the
Fair Market Value per Share on the Grant Date in the case of a Freestanding SAR
or (ii) the Option Price of the Related Option in the case of either a Tandem
SAR or Additive SAR. A SAR shall be exercised by delivery to the Committee of a
notice of exercise in the form prescribed by the Committee.

 

(g)          Payment Upon Exercise of SARs. Subject to the provisions of the
Award Agreement, upon the exercise of a SAR, the Participant shall be entitled
to receive, without any payment to the Company (other than required tax
withholding amounts), an amount equal to the product of multiplying (i) the
number of Shares with respect to which the SAR is exercised by (ii) an amount
equal to the excess of (A) the Fair Market Value per Share on the date of
exercise of the SAR over (B) SAR Exercise Price.

 

Payment to the Participant shall be made in Shares, valued at the Fair Market
Value of the date of exercise, in cash, or a combination thereof, as the
Committee may provide in the Award Agreement. To the extent required to satisfy
the conditions of Rule 16b-3(e), or as otherwise provided in the Award
Agreement, the Committee shall have the sole discretion to consent to or
disapprove the election of any Participant to receive cash in full or partial
settlement of an SAR. In cases where an election of settlement in cash must be
consented to by the Committee, the Committee may consent to, or disapprove, such
election at any time after such election, or within such period for taking
action as is specified in the election, and failure to give consent shall be
disapproval. Consent may be given in whole or as to a portion of the SAR
surrendered by the Participant. If the election to receive cash is disapproved
in whole or in part, the SAR shall be deemed to have been exercised for Shares,
or, if so specified in the notice of exercise and election, not to have been
exercised to the extent the election to receive cash is disapproved.

 

14

 

 

(h)          Non-transferability of SARs. No SARs granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution, unless the
Committee provides otherwise pursuant to Section 20(b) hereof. Further, all SARs
granted to a Participant under the Plan shall be exercisable during his lifetime
only by such Participant or his guardian or legal representative.

 

8.          Restricted Stock and Restricted Stock Units.

 

(a)          Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee may grant awards of Restricted
Stock or Restricted Stock Units under the Plan to such Participants and in such
amounts as it shall determine. Participants receiving such awards shall not be
required to pay the Company therefor (except for applicable tax withholding)
other than the rendering of services and/or until other conditions are satisfied
as determined by the Committee in its sole discretion, unless required by
applicable law. Any grant of an Award under this Section 8 or the vesting
thereof may be further conditioned upon the attainment of Performance Measures
established by the Committee in accordance with the applicable provisions of
Section 9 regarding Performance Awards.

 

(b)          Award Agreement. Each award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Agreement that shall specify the additional
terms of the Award, including the Period of Restriction, the conditions which
must be satisfied prior to removal of the restriction, the number of Shares
granted or relating to such award, and such other provisions as the Committee
shall determine.

 

(c)          Transferability. Except as provided in this Section 8, neither the
Shares of Restricted Stock or Restricted Stock Units granted hereunder may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the termination of the applicable Period of Restriction or upon earlier
satisfaction of such other conditions as may be specified by the Committee in
its sole discretion and set forth in the Award Agreement. All rights with
respect to the Restricted Stock or Restricted Stock Units granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant or his guardian or legal representative.

 

(d)          Other Restrictions. The Committee shall impose such other
restrictions on any Shares of Restricted Stock granted pursuant to the Plan as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.
Alternatively, the Committee, in its sole discretion, may have Shares of
Restricted Stock issued without legend and held by the Secretary until such time
that all restrictions are satisfied.

 

15

 

  

(e)          Restricted Stock Certificate Legend. In the event that the
Committee elects to legend the certificates representing Restricted Stock, and
in addition to any legends placed on certificates pursuant to Section 8(d)
hereof, each certificate representing shares of Restricted Stock granted
pursuant to the Plan shall bear the following legend:

 

“The sale or other transfer of the shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Agree Realty Corporation
2014 Omnibus Incentive Plan, effective May 5, 2014, as amended, and in a
Restricted Stock Agreement dated ________ ___, 20___. A copy of the Plan and
such Restricted Stock Agreement may be obtained from the Secretary of Agree
Realty Corporation.”

 

(f)          Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock shall become freely transferable by the
Participant after the last day of the Period of Restriction and/or upon the
satisfaction of other conditions as determined by the Committee in its sole
discretion. Once the Shares are released from the restrictions, the Participant
shall be entitled to have removed any legend that may have been placed on the
certificates representing such Shares pursuant to Sections 8(d) and 8(e) hereof.

 

(g)          Rights of Holders of Shares of Restricted Stock. Unless the
Committee otherwise provides in an Award Agreement, holders of Shares of
Restricted Stock shall have the right to vote such Shares and the right to
receive any dividends or distributions declared or paid with respect to such
Shares. All distributions, if any, received by a Participant with respect to
Restricted Shares as a result of any share split, share dividend, combination of
shares, or other similar transaction shall be subject to the restrictions
applicable to the original Award. If any such dividends or distributions are
paid in Shares, the Shares shall be subject to the same restrictions on
transferability as the Shares of Restricted Stock with respect to which they
were distributed and the Shares shall bear legends reflecting such restrictions.

 

(h)          Rights of Holders of Restricted Stock Units. Unless the Committee
otherwise provides in an Award Agreement, holders of Restricted Stock Units
shall have no rights as shareholders of the Company. The Committee may provide
in an Award Agreement evidencing a grant of Restricted Stock Units that the
holder of such Restricted Stock Units shall be entitled to receive, upon the
payment of a cash dividend or distribution on outstanding Shares, or at any time
thereafter, a cash payment for each Restricted Stock Unit held equal to the
per-share dividend, which payment would be paid in accordance with rules set
forth by the Committee. A holder of Restricted Stock Units shall have no rights
other than those of a general creditor of the Company. Restricted Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement.

 

(i)          Settlement of Restricted Stock Units. Settlement of earned
Restricted Stock Units will be made upon the date(s) determined by the Committee
and set forth in the Award Agreement. The Committee may, in its sole discretion,
settle earned Restricted Stock Units in cash, Shares, or a combination of both.

 

16

 

  

(j)          Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement, in the event a Participant’s employment or
service with the Company and its Affiliates is terminated before vesting of any
Shares of Restricted Stock or Restricted Stock Units, any Share of Restricted
Stock or Restricted Stock Unit that is not vested at the time of a Participant’s
termination of employment or service, as applicable, shall be forfeited. Upon
forfeiture, the Participant shall have no further rights with respect to such
Award, including the right to vote such Shares or the right to receive dividends
with respect to such Shares.

 

9.          Performance Awards.

 

(a)          Grant of Performance Awards. Subject to the terms and provisions of
the Plan, the Committee may authorize grants of Performance Awards to
Participants in the form of either Performance Units or Performance Shares, and
such Awards shall be evidenced by an Award Agreement. Each Award Agreement shall
specify the additional terms of the Performance Awards, including the number of
Performance Units or Performance Shares (subject to Section 13 hereof), the time
and manner in which such Award shall be settled, the performance period to which
it relates, the applicable Performance Measures, and such other terms and
conditions as the Committee determines consistent with the terms of the Plan.
Subject to Section 4 and 5 hereof, the Committee shall have complete discretion
in determining the size of any Performance Award granted to Participants
hereunder. Participants receiving Performance Awards shall not be required to
pay the Corporation therefor (except for applicable tax withholding) unless
required by applicable law.

 

(b)          Performance Period. The performance period with respect to each
Performance Award shall be set forth in the Award Agreement, and may be subject
to earlier termination in the event of a termination of employment or service.

 

(c)          Performance Measures. Each Award Agreement for Performance Awards
shall specify the Performance Measures that are to be achieved by the
Participant and a formula for determining the settlement amount to be paid (in
the form provided in Section 9(f) hereof) if the Performance Measures are
achieved. The Committee may establish a pool that will be funded based on the
achievement of Performance Measures or a percentage of any of the underlying
business criteria, provided that if such design feature is intended to apply to
Covered Employees, such feature must meet the requirements of Section 162(m) of
the Code. In addition, the Committee may exercise negative discretion to reduce
the amount of, or eliminate, a Performance Award that otherwise would be payable
pursuant to this Section 9, but may not increase any amount payable under a
Performance Award intended to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code.

 

(d)          Adjustments relating to Performance Measures. The Committee is
authorized to exclude one or more of the following items in establishing
Performance Measures for Performance Awards: (1) extraordinary items outside the
ordinary course of business, including acquisitions, dispositions,
restructurings; (2) accounting policy changes required by the U.S. Securities
and Exchange Commission or the U.S. Financial Accounting Standards Board; (3)
the effect of any change in the outstanding shares of Stock by reason of any
stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, share repurchase, combination or exchange of
shares or other similar corporate change, or any distributions to common
shareholders other than regular cash dividends; and (4) any other objective
criteria established by the Committee. Notwithstanding the foregoing, any
determinations by the Committee to exclude such items with respect to a
Performance Award granted to a Covered Employee and intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code must be made before the first to occur of 90 days after the
commencement of the period of service to which the performance goals relate and
the lapse of 25% of the period of service to which the performance goals relate.

 

17

 

  

(e)          Performance Awards Granted to Designated Covered Employees. If and
to the extent that the Committee determines that a Performance Award to be
granted to a Participant who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code, the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section9(e).

 

(i)          Performance Goals Generally. The performance goals for such
Performance Awards shall consist of one or more Performance Measures, as
specified by the Committee and meet the requirements of this Section 9(e).
Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code, including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards. Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.

 

(ii)         Timing For Establishing Performance Goals. Performance goals shall
be established, in writing, not later than the first to occur of 90 days after
the commencement of the period of service to which the performance goals relate
and the lapse of 25% of the period of service to which the performance goals
relate, or at such other date as may be required for “performance-based
compensation” under Section 162(m) of the Code.

 

(iii)        Committee Certification. Prior to the settlement of any Award that
is contingent on the achievement of one or more Performance Measures, the
Committee shall certify in writing that the applicable performance goals and any
other material terms of the Award were in fact satisfied. For purposes of this
Section 9(e)(iii), approved minutes of the Committee shall be adequate written
certification.

 

(iv)         Status Performance Awards Under Section 162(m) of the Code. It is
the intent of the Company that Performance Awards under this Section 9(e)
granted to persons who are designated by the Committee as likely to be Covered
Employees within the meaning of Section 162(m) of the Code shall, if so
designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code. Accordingly, the
terms of this Section 9(e), including the definitions of Covered Employee and
other terms used herein, shall be interpreted in a manner consistent with
Section 162(m) of the Code. The foregoing notwithstanding, the term Covered
Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of Performance Awards, as likely to be a Covered Employee with
respect to that fiscal year. If any provision of the Plan or any Award Agreement
relating to such Performance Awards does not comply or is inconsistent with the
requirements of Section 162(m) of the Code, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements..

 

18

 

 

 

(f)          Form of Payment. Payment of the amount to which a Participant shall
be entitled upon the settlement of Performance Award shall be made in cash,
Stock, other property or a combination thereof as set forth in the Award
Agreement. Payment may be made in a lump sum or installments as prescribed by
the Committee.

 

(g)          Non-transferability. Unless the Committee provides otherwise
pursuant to Section 20(b) hereof, no Performance Units or Performance Shares
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. All rights with respect to Performance Units and Performance
Shares granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or his guardian or personal representative.

 

(h)          Dividends or Dividend Equivalent Rights for Performance Awards.
Notwithstanding anything to the foregoing in the Plan, the right to receive
dividends, dividend equivalent rights or distributions with respect to a
Performance Award shall only be earned by a Participant if and to the extent
that the underlying Performance Award is earned by the Participant, and shall be
paid in the same time and manner as the underlying Performance Award.

 

(i)          Voting Rights. During the performance and vesting periods,
Participants in whose name Performance Shares are granted hereunder may not
exercise voting rights with respect to those Shares.

 

(j)          Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement, in the event a Participant’s employment or
service with the Company and its Affiliates is terminated before the Performance
Shares or Performance Units are earned and vested, such Performance Shares
and/or Performance Units shall be forfeited.

 

10.         Other Stock and Stock Unit Awards.

 

(a)          Grant. The Committee is authorized to grant to Participants, either
alone or in addition to other Awards made under the Plan, Other Stock and Stock
Unit Awards to be issued at such times, subject to or based upon achievement of
such performance or other goals and on such other terms and conditions as the
Committee shall deem appropriate and specify in the Award Agreement relating
thereto, which need not be the same with respect to each Participant. Stock or
other securities granted pursuant to Other Stock and Stock Unit Awards may be
issued for no cash consideration or for such minimum consideration as may be
required by applicable law.

 

(b)          Sale and Transferability. To the extent an Other Stock and Stock
Unit Award granted under the Plan is deemed to be a derivative security within
the meaning of Rule 16b-3, it may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, otherwise than by will or by the laws of
descent and distribution, unless the Committee provides otherwise pursuant to
Section 20(b) hereof. All rights with respect to such Other Stock and Stock Unit
Awards granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or his guardian or personal representative.

 

19

 

 

(c)          Termination of Service. Unless otherwise set forth in the Award
agreement, if, with respect to any Award, a Participant’s termination of
employment or service, as applicable, occurs before the end of any period of
restriction or non-transfer, or the vesting date applicable to such Award (or
the applicable portion of such Award), or any performance goals or other vesting
conditions are not achieved in whole or in part (as determined by the Committee)
by the end of the period for measuring such goals and conditions, then all such
then unvested and/or unearned Awards shall be forfeited by the Participant.

 

11.         Effect of Termination of Employment or Service on Awards;
Forfeiture.

 

(a)          Generally. Subject to Section 3(b) hereof, the Committee may
provide in any Award Agreement the circumstances in which Awards shall be
exercised, vested, paid or forfeited in the event a Participant’s service or
employment with the Company or an Affiliate terminates prior to the end of a
performance period, Period of Restriction or the exercise, vesting or settlement
of such Award. Notwithstanding any other provision of this Plan to the contrary,
in the event of a Participant’s termination of employment or service (including
by reason of death, Disability, or Retirement), or business divestiture, leave
of absence approved by the Company, or in the event of hardship or other special
circumstances, the Committee may in its sole discretion take any action that it
deems to be equitable under the circumstances or in the best interests of the
Company, including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under this Plan. However, any such actions
taken by the Committee shall be subject to Section 3(b) hereof and should comply
with the requirements of Code Sections 409A and 162(m) (and, with the latter,
only to the extent such award is intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code).

 

(b)          Transfers between Employers. Awards under the Plan shall not be
affected by the change of a Participant’s status within or among the Company and
any Affiliate, so long as the Participant continues to be employed by or provide
services to the Company or an Affiliate. For purposes of the Plan and any Award
hereunder, if an entity that a Participant is employed by or otherwise providing
services to ceases to be an Affiliate, a Participant shall be deemed to
terminate employment or service, as applicable, on the date of the entity’s
change in status, unless the Participant continues as a service provider in
respect of the Company or another Affiliate (after giving effect to the change
in status).

 

12.         Change in Control. Except as otherwise provided in an Award
Agreement, in the event of a Change in Control or immediately prior to a Change
in Control of the Company, the Committee may, but is not obligated to, without
Participant consent (a) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (b) cancel Awards for a cash payment
equal to their fair value (as determined in the sole discretion of the
Committee) which, in the case of Options and SARs, shall be deemed to be equal
to the excess, if any, of value of the per Share consideration to be paid in the
Change in Control transaction over the aggregate Option Price (in the case of
Options) or SAR Exercise Price (in the case of SARs), or (c) cause any or all
restrictions or conditions related to an Award to be released and accelerated,
in such a manner, in the case of Section 16 Persons, as to conform to the
provisions of Rule 16b-3. For avoidance of doubt, the treatment of Awards upon a
Change in Control may vary among Participants in the Committee’s sole
discretion. Notwithstanding the foregoing, the Committee has the discretion to
require that a Participant experience a termination of employment or service
before taking any of the actions described in this Section 12.

 

20

 

  

13.         Adjustment for Changes in Stock Subject to Plan and Other Events. In
the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, or any other
change in the corporate structure or Shares of the Company, the Committee shall
make such adjustments, if any, as it deems appropriate in the number and kind of
Shares subject to the Plan, in the number and kind of Shares covered by
outstanding Awards, in the Option price per Share of outstanding Options or the
SAR Exercise Price of outstanding SARs, and in the maximum number of Shares that
may be issued to any Participant pursuant to Awards made under the Plan. If the
adjustment would produce fractional Shares with respect to any then outstanding
Awards, the Committee may adjust appropriately the number of Shares covered by
the outstanding Awards so as to eliminate the fractional Shares. Any adjustment
made under this Section 13 shall be done in a manner that complies with Section
409A of the Code, and any adjustments made with respect to Incentive Stock
Options shall comply with Sections 422 and 424 of the Code.

 

14.         Other Terms and Conditions. The Committee may impose such other
terms and conditions, not inconsistent with the terms hereof, on the grant,
vesting or exercise of Awards or issuance of Shares in connection therewith, as
it deems advisable.

 

15.         Effectiveness of Plan. This Plan will be effective upon the approval
by a majority of the votes cast by the shareholders of the Company at a meeting
of shareholders duly called and held for such purpose within twelve months of
adoption of this Plan by the Board. Only Options may be granted prior to such
shareholder approval, and such Options may not be exercisable prior to such
shareholder approval.

 

16.         Amendment, Modification, and Termination of Plan.

 

(a)          Amendment, Modification and Termination. Unless the Plan shall
theretofore have been terminated as hereinafter provided, the Plan shall
terminate on, and no Award shall be granted hereunder after the close of
business on the next day preceding the tenth anniversary of the date of approval
by shareholders as contemplated by Section 15 hereof. The Board may terminate,
amend, or modify the Plan in its discretion, and any amendment or modification
may be without shareholder approval except to the extent that such approval is
required by the Code, pursuant to the rules under Section 16 of the Exchange
Act, by any national securities exchange or system on which the Stock is then
listed or reported, by any regulatory body having jurisdiction with respect
thereto, or under any other applicable laws, rules, or regulations. The Board is
specifically authorized to amend the Plan and take such other action as it deems
necessary or appropriate to comply with Sections 162(m) and 409A of the Code, or
with Rule 16b-3.

 

21

 

  

(b)          Awards Previously Granted. No termination, amendment, or
modification of the Plan, shall adversely affect any Award theretofore granted
under the Plan, without the written consent of the Participant.

 

17.         Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, it shall be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of all such taxes required to be withheld. Unless the
Committee otherwise agrees in an Award Agreement or otherwise, a portion of any
grant or award shall, at the time that the same becomes taxable to the
Participant, be relinquished to the Company to satisfy the Participant’s federal
tax withholding requirement. The Fair Market Value of any Shares (determined at
the date of withholding) withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined using the
applicable minimum statutory tax withholding rates. For the avoidance of doubt,
the Participants shall have no legal right to own or receive any Shares withheld
from delivery for such purpose, and otherwise shall have no rights in respect of
such Shares whether as a shareholder or otherwise. The Company shall have the
power and the right to deduct or withhold from any other payments due to a
Participant, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment under or as a result of this Plan.

 

18.         Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

19.         Section 409A of the Code.

 

(a)          Generally. This Plan and any Award granted hereunder is intended to
comply with, or be exempt from, the provisions of Section 409A of the Code, and
shall be interpreted and administered in a manner consistent with that
intention. Each payment under this Agreement is intended to be a “separate
payment” and not of a series of payments for purposes of Section 409A.

 

(b)          409A Awards. The provisions of this Section 19 shall apply to any
409A Award or any portion an Award that is or becomes subject to Section 409A of
the Code, notwithstanding any provision to the contrary contained in the Plan or
the Award Agreement applicable to such Award. 409A Awards include, without
limitation:

 

(i)          Any Non-qualified Stock Option or SAR that permits the deferral of
compensation other than the deferral of recognition of income until the exercise
of the Award; and

 

22

 

  

(ii)         Any other Award that provides by its terms for settlement of all or
any portion of the Award on one or more dates following the Short-Term Deferral
Period (as defined below).

 

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A of the Code or other applicable guidance, the term “Short-Term
Deferral Period” means the period ending on the later of (i) the date that is 2
½ months from the end of the Company’s fiscal year in which the applicable
portion of the Award is no longer subject to a “substantial risk of forfeiture”,
or (ii) the date that is 2 ½ months from the end of the Participant’s taxable
year in which the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture. For this purpose, the term “substantial risk of
forfeiture” shall have the meaning set forth in any applicable U.S. Treasury
Regulations promulgated pursuant to Section 409A of the Code or other applicable
guidance.

 

(c)          Subsequent Elections. Any 409A Award which permits a subsequent
election to delay the payment or change the form of payment in settlement of
such Award shall comply with the following requirements:

 

(i)          No subsequent election may take effect until at least 12 months
after the date on which the subsequent election is made;

 

(ii)         Each subsequent election related to a payment in settlement of an
Award (other than upon the Participant’s death or Disability or upon an
Unforeseeable Emergency) must result in a delay of the payment for a period of
not less than five years from the date such payment would otherwise have been
made; and

 

(iii)        No subsequent election related to a payment to be made upon a
specified time shall be made less than twelve months prior to the date of the
first scheduled installment relating to such payment.

 

(d)          Payments of 409A Awards. No payment in settlement of a 409A Award
may commence earlier than:

 

(i)          Separation from Service (as determined pursuant to Treasury
Regulations or other applicable guidance);

 

(ii)         The date the Participant becomes Disabled;

 

(iii)        Death;

 

(iv)         A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award, or (ii) specified by the Participant in
an Election complying with the requirements of Section 19(c) hereof, as
applicable;

 

(v)          To the extent provided by Treasury Regulations promulgated pursuant
to Section 409A of the Code or other applicable guidance, a change in the
ownership or effective control or the Company or in the ownership of a
substantial portion of the assets of the Company; or

 



23

 



 

(vi)         The occurrence of an “Unforeseeable Emergency” (as defined in
Section 409A of the Code).

  

(e)          Six Month Delay. Notwithstanding anything else to the contrary in
the Plan, to the extent that a Participant is a “Specified Employee” (as
determined in accordance with the requirements of Section 409A of the Code), no
payment on account of a Participant’s Separation from Service in settlement of a
409A Award may be made before the date which is six months after such
Participant’s date of Separation from Service, or, if earlier, the date of the
Participant’s death.

 

(f)          Unforeseeable Emergency. The Committee shall have the authority to
provide in the Award Agreement evidencing any 409A Award for payment in
settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
Unforeseeable Emergency. In such event, the amount(s) distributed with respect
to such Unforeseeable Emergency cannot exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such payment(s), after taking into account the extent
to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). All payments with respect to an Unforeseeable
Emergency shall be made in a lump sum as soon as practicable following the
Committee’s determination that an Unforeseeable Emergency has occurred. The
occurrence of an Unforeseeable Emergency shall be judged and determined by the
Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the payment in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

 

(g)          No Acceleration of Payments. Notwithstanding anything to the
contrary in this Plan, this Plan does not permit the acceleration of the time or
schedule of any payment under this Plan in settlement of a 409A Award, except as
provided by Section 409A of the Code and/or Treasury Regulations promulgated
pursuant to Section 409A of the Code or other applicable guidance.

 

20.         General.

 

(a)          Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies as may be
required. No Shares shall be issued or transferred pursuant to this Plan unless
and until all legal requirements applicable to such issuance or transfer have,
in the opinion of counsel to the Company, been complied with. In connection with
any such issuance or transfer, the person acquiring the Shares shall, if
requested by the Company, give assurances satisfactory to counsel to the Company
in respect to such matters as the Company may deem desirable to assure
compliance with all applicable legal requirements.

 

24

 

 

 

(b)          Effect of the Plan. The establishment of the Plan shall not confer
upon any Participant any legal or equitable right against the Company, its
parent, or an Affiliate or the Committee or the Board, except as expressly
provided in the Plan. The Plan does not constitute a contract of employment
between the Company or any of its Affiliates and any Participant. Participation
in the Plan shall not give any Participant any right to be retained in the
employment of the Company or any of its Affiliates or to provide service on the
Board. No Award and no right under the Plan, contingent or otherwise, shall be
subject to any encumbrance, pledge or charge of any nature or shall be
assignable except that a beneficiary may be designated in respect to the Award
in the event of the death of the holder of the Award and except, also, that if
the beneficiary shall be the executor or administrator of the estate of the
holder of the Award, any rights in respect to such Award may be transferred to
the person or persons or entity (including a trust) entitled thereto under the
will of the holder of such Award or under the laws relating to descent and
distribution.

 

(c)          Nonexclusivity of the Plan. Neither the adoption of the Plan nor
the submission of the Plan to the Company’s shareholders for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals) as the Board
in its discretion determines desirable, including, without limitation, the
granting of options otherwise than under the Plan.

 

(d)          Not Benefit Plan Compensation. Payments and other benefits received
by a Participant under an Award made pursuant to the Plan shall not be deemed a
part of Participant’s compensation for purposes of determining the Participant’s
benefits under any other benefit plans or arrangements provide by the Company or
an Affiliate, except where the Committee expressly provides otherwise in
writing.

 

(e)          Parachute Limitations. Notwithstanding any other provision of this
Plan or of any other agreement, contract, or understanding heretofore or
hereafter entered into by a Participant with the Company or any Affiliate,
except an agreement, contract, or understanding hereafter entered into that
expressly modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Options, SARs, Restricted Stock,
Performance Shares, Performance Units or other Awards hereunder held by that
Participant and any right to receive any payment or other benefit under this
Plan shall not become exercisable or vested (i) to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Participant under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Participant under this Plan to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Participant without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Participant under any Other Agreement or any Benefit
Arrangement would cause the Participant to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Participant as described in clause (ii) of the
preceding sentence, then the Participant shall have the right, in the
Participant’s sole discretion, to designate those rights, payments, or benefits
under this Plan, any Other Agreements, and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Participant under this Plan be deemed to be a Parachute Payment, provided that
any such payment or benefit that is excluded from the coverage of Section 409A
of the Code shall be reduced or eliminated prior to the reduction or elimination
of any benefit that is related to a 409A Award.

 

25

 

 

(f)          Creditors. The interests of any Participant under the Plan or any
Award Agreement shall not be subject to the claims of creditors and may not, in
any way, be assigned, alienated, or encumbered.

 

(g)          Governing Law. The Plan, and all Award Agreements made pursuant
hereto, shall be governed, construed, and administered in accordance with and
governed by the laws of the State of Maryland (regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws of such
jurisdiction or any other jurisdiction).

 

(h)          Section 16 of the Exchange Act. It is the intent of the Company
that Awards and transactions permitted by Awards be interpreted in a manner
that, in the case of Participants who are or may be subject to Section 16 of the
Exchange Act, qualify, to the maximum extent compatible with the express terms
of the Awards, for the exemption from liability provided in Rule 16b-3
promulgated under the Exchange Act. The Company shall have no liability to any
Participant or other person for Section 16 consequences of Awards or events in
connection with Awards if an Award or related event does not so qualify.

 

(i)          Changes in Laws, Rules or Regulations. References in the Plan to
any law, rule or regulation shall include a reference to any corresponding rule
(or number redesignation) of any amendments or restatements to such law, rule or
regulation adopted after the effective date of the Plan’s adoption.

 

(j)          Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(k)          Number and Gender. Under the Plan, the singular form of a word
shall include the plural form, the masculine gender shall include the feminine
gender and similar interpretations shall prevail as the context requires.

 

(l)          Severability. In the event that any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

26

 

 

(m)          Other Actions. Nothing contained in the Plan shall be construed to
limit the authority of the Company to exercise its corporate rights and powers,
including but not by way of limitation, the right of the Company to grant or
issue options for proper corporate purposes other than under the Plan with
respect to any employee or other person, firm, corporation, or association.

 

(n)          Complete Statement of Plan. This document is a complete statement
of the Plan.



 



27

